
	

114 HRES 545 IH: Calling for an end to the abuse of the Standing Rules of the Senate and to improve the debate and consideration of legislative matters.
U.S. House of Representatives
2015-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 545
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2015
			Mr. Franks of Arizona (for himself, Mr. Aderholt, Mr. Culberson, Mr. Wilson of South Carolina, Mr. Gibbs, Mr. Walberg, Mr. Posey, Mr. Mulvaney, Mr. Gosar, Mr. Salmon, Mr. Pitts, Mrs. Blackburn, Mr. Cramer, and Mr. Smith of Texas) submitted the following resolution; which was referred to the Committee on Rules
		
		RESOLUTION
		Calling for an end to the abuse of the Standing Rules of the Senate and to improve the debate and
			 consideration of legislative matters.
	
	
 Whereas the failure to pass critical, overwhelmingly popular legislation in the United States Senate has resulted from the current Senate cloture rule and the practices of the Senate related to debate;
 Whereas supermajority provisions of the Senate cloture rule (paragraphs 2 and 3 of rule XXII), commonly known as the Senate filibuster rule, are not contemplated by the United States Constitution;
 Whereas the Senate cloture rule and the practices of the Senate related to starting and ending debate have evolved over time, and resulted in the Senate routinely being unable to reach a fair, up or down vote on important matters, even when a majority of the body wishes to do so;
 Whereas in the present day, the Senate has become debilitated by its rules, practices, and the operation of cloture;
 Whereas nearly all legislation today that cannot obtain unanimous consent faces a multistep procedural process gauntlet, before ever having a chance for a real up or down vote;
 Whereas most significant legislation in the Senate is called up and made pending before the Senate only after cloture is invoked on a motion to proceed to consider it, and subsequently, another cloture motion must be filed to end debate on the legislation itself, which means most legislation in the Senate is subject to not one, but at least two, filibusters;
 Whereas the Senate no longer only filibusters publicly (by holding the floor in a traditional filibuster), but it also does so, privately, by Senators noticing with their leadership threats to filibuster, which in effect invokes a secret or anonymous hold out of sight of the American people;
 Whereas it has become an increasingly common practice for Senators to place anonymous holds on important business and threaten to filibuster without being required to physically and openly do so on the Senate floor;
 Whereas even if a secret hold is resolved, Senate business can still be further delayed by a single Senator openly objecting to a request to consider business on the Senate floor in addition to other dilatory tactics or subsequent filibuster;
 Whereas in the early years of the Senate there was no cloture rule or the concept of an anonymous hold, as it conducted legislative business through serious consideration and accommodation for all Senators, before putting any matter to a vote;
 Whereas delaying legislative matters by use of the traditional hold the floor—standing Senate filibuster—and other dilatory tactics—were not routinely used during the early years, but eventually became common features used by Senators to delay or prevent a vote on consequential legislation;
 Whereas in 1917, after a long series of deliberations in the Senate by a group of Senators that killed a bill that would have allowed President Woodrow Wilson to defend against German submarine warfare, in the period leading up to United States involvement in World War I, the Democrat-controlled Senate adopted the Martin Resolution, the original cloture rule (paragraph 2 of rule XXII), permitting two-thirds of Senators voting (with a quorum present) to bring debate to a close and proceed to a vote;
 Whereas in the lead-up to the establishment of the rule in 1917, President Woodrow Wilson responded and in his statement said, … The Senate of the United States is the only legislative body in the world which cannot act when its majority is ready for action. A little group of willful men, representing no opinion but their own, have rendered the great Government of the United States helpless and contemptible. The remedy? There is but one remedy. The only remedy is that the rules of the Senate shall be so altered that it can act. The country can be relied upon to draw the moral. I believe that the Senate can be relied on to supply the means of action and save the country from disaster. (55 Congressional Record 20);
 Whereas from 1917–1963, totaling a span of 46 years, the Senate managed to invoke cloture on only five occasions, consequently during such time the Senate filibuster and cloture rules were used to prevent the Senate from passing critical bills that pertained to civil rights, such as prohibiting lynching and poll taxes;
 Whereas in 1946, the Senate failed to invoke cloture to abolish the poll tax—which maliciously required a tax to be paid in order to vote—when a large group of Senate Democrats (26), joined by 7 Senate Republicans, opposed ending debate;
 Whereas if the cloture rule had a threshold of simple majority for those Senators voting and present, the 1946 bill to end the poll tax would have been considered for a vote;
 Whereas in 1922, 1935, and 1938, the Senate filibuster was used by a group of Southern Senators to defeat anti-lynching bills that centered on stopping horrific extrajudicial executions;
 Whereas in 1949, the Democrat-controlled Senate revised the cloture rule, allowing the Senate to invoke cloture on any measure or motion only if two-thirds of Senators chosen and sworn voted in favor;
 Whereas the 1949 amendment meant that 2/3 or 64 Senators affirming would be required to invoke cloture, since there were a total of 96 Senators;
 Whereas while filibustering to deny rights to minority groups, Southern Democrat Senators used the Senate filibuster, arguing that it was a tool to protect minority rights;
 Whereas in 1959, the Democrat Majority Leader, Senator Lyndon B. Johnson of Texas, sponsored an amendment to paragraphs 2 and 3 of rule XXII that reimplemented the requirement for two-thirds of Senators voting (with a quorum present) to close debate;
 Whereas in 1975, the Democrat-controlled Senate adopted the current cloture threshold, lowering the 2/3 vote to a 3/5 vote of the full Senate, normally 60, to end debate;
 Whereas in 1976, the Democrat-controlled Senate amended the second sentence of the final paragraph of section 2 of rule XXII that regulated post-cloture consideration of amendments;
 Whereas in 1979, the Democrat Majority Leader, Robert C. Byrd, secured adoption of an amendment to paragraph 2 of Senate rule XXII that further regulated post-cloture consideration of matters;
 Whereas in 1986, for the first time, the Republican-controlled Senate adopted a resolution to govern the public broadcast of the chamber floor proceedings that reduced the time permitted for post cloture consideration of a measure or matter from 100 hours to 30 hours;
 Whereas in the 113th Congress, the Democratic-controlled Senate used the so-called nuclear option, voting 52–48, with all Republicans and 3 Democrats voting against, to reinterpret Senate rule XXII to provide for majority cloture on executive branch and judicial nominees other than to the Supreme Court;
 Whereas the 1917 cloture rule adoption, its amendments in 1949, 1959, 1975, and the new precedent, the nuclear option in 2013, were engineered by Senate Democrats when they held the Senate majority; Whereas in the 114th Congress, the failure to invoke cloture and the Senate’s informal practice related to debate have stalemated the legislative process, tabling the consideration of critical issues affecting the constitutional and national security of the Nation;
 Whereas this year the failure to invoke cloture has delayed measures in the Senate from reaching a fair, up or down vote on matters of economic development and job growth, securing the United States border, protecting innocent life, national security bills, and the most important national security issue of our time, the Iranian Nuclear Deal;
 Whereas if the cloture rule had a threshold of a simple majority to start or end debate—51 votes of the total Senate—for those Senators duly sworn and chosen, legislation of the 114th Congress that passed the House of Representatives, which is supported by a majority of Congress and an overwhelming majority of the American people, would have reached a final vote in the Senate;
 Whereas the American people are largely unaware of the esoteric practice of requiring the supermajority to allow a vote and therefore are unable to ascertain which parties or individuals are responsible for the actions or inactions of the Senate and consequently accountability becomes dramatically reduced;
 Whereas the Senate’s cloture rule and practices related to debate have been the culpable restraints on any significant actions by this Congress even when the majority wishes to act;
 Whereas the overall effect of the required supermajority for cloture is to shield from voter accountability actions or inactions in both the legislative and executive branches of Government;
 Whereas the original intent of the adoption of the cloture rule in 1917 was to prevent unreasonable delay, today it is used to actually create extended or permanent delay; this violates the historical and original intent for the rule and in fact exacerbates the very problem it was originally intended to address; and
 Whereas the current cloture rule and the Senate’s informal and formal practices related to debate have ultimately subordinated the Constitution of the United States itself: Now, therefore, be it
	
 That— (1)it is the sense of the House of Representatives that the Standing Rules of the Senate and debate practices should not be abused for the purpose of debilitating the Senate and indefinitely blocking debate or a fair, up or down vote on legislative matters;
 (2)the House of Representatives urges the Senate to adopt a new precedent that would end the abuse of the Standing Rules of the Senate and arduous practices related to debate in order to restore the daily workings of the Senate, in keeping with accountable debate such as the classic standing and talking filibuster;
 (3)it is the sense of the House of Representatives that after the Senate sets a new precedent to restore its workings, the Senate should negotiate and adopt, under its existing rules of a supermajority vote to invoke cloture, a parliamentarian procedure to replace the cloture motion to call up legislation and make it pending before the Senate, with a non debatable motion to proceed to consider that allows for the minority to offer a reasonable number of germane amendments, subject to debate, once the measure is pending for consideration;
 (4)the House of Representatives further encourages the Senate to forbid threats of a filibuster derived from an anonymous hold, and in its place reinvigorate the traditional standing filibuster or hold the floor mechanism of dissent, with a time allocation of up to 100 hours and the ability to truncate debate only by a petition of 60 Senators;
 (5)it is the sense of the House of Representatives that the proposed number of germane amendments and debate hours and mechanism to truncate debate described in paragraphs (3) and (4), respectively, could be decreased or increased at the time that the rule change is negotiated and adopted, ensuring the appropriate center between sufficient adversarial debate and the prevention of chronic stalemate is both a Senate majority and minority determination;
 (6)the House of Representatives believes that these proposed changes to the Standing Rules of the Senate and debate practices shall—
 (A)reestablish deliberation in the world’s most deliberative body, as intended by the United States of America’s founding fathers;
 (B)allow the Senate to meet its constitutional responsibilities in a timely fashion and effectively respond to national needs;
 (C)enhance our democratic system and the attending processes that clearly, specifically and accurately assign official actions of representatives and parties accordingly so that accountability is clearly delineated; and
 (D)encompasses a strong incentive to reach consensus in the Senate and still preserve the minority’s opportunity to have enhanced objection and reasonable leverage against any overreach on the part of the majority or if the minority feels further debate and clarity on a given agenda item is particularly important to the country; and
 (7)it is the sense of the House of Representatives that nothing in this resolution— (A)shall be construed as the House of Representatives advocating a wholesale abolishment of a Senate filibuster mechanism or supermajority cloture requirement; or
 (B)shall be construed as the House of Representatives calling for the classic standing and talking Senate filibuster to be abolished; on the contrary, the House believes it should be reinvigorated.
				
